Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 1 of 10



                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF FLORIDA

                                                    CASE NO.: 0:20-cv-60285-AHS

     MARIA CHRISTINA SCOTT and
     JESSE SCOTT,

                Plaintiffs,
     v.

     LIME BAY CONDOMINIUM, INC. NO. 4,

           Defendant.
     _________________________________/

          DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFFS’
                    COMPLAINT AND DEMAND FOR JURY TRIAL

              The Defendant, Lime Bay Condominium, Inc., No. 4 (“Lime Bay” or “Association”)

   answers the Plaintiffs’ Complaint and Demand for Jury Trial as follows:

              1.          The Defendant admits that the Plaintiffs seek to assert a civil action under the Fair

   Housing Act (FHA), but otherwise deny paragraph 1 of the Complaint.

              2.          The Defendant admits that the Plaintiffs seek to assert a claim for tortious

   interference with a business relationship, but otherwise deny paragraph 2 of the Complaint

              3.          Paragraph 3 of the Complaint is admitted.

              4.          The Defendant admits that this Court has discretion to exercise supplemental

   jurisdiction of the state law claim.

              5.          The Defendant admits that venue is appropriate in this Court, but otherwise denies

   paragraph 5 of the Complaint.

              6.          The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 6 of the Complaint, and all such allegations are therefore denied.

              7.          The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 7 of the Complaint, and all such allegations are therefore denied.


                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 2 of 10
                                                                                                     CASE NO.: 0:20-cv-60285-AHS


              8.          Paragraph 8 of the Complaint is admitted.

              9.          Paragraph 9 of the Complaint is admitted.

              10.         Paragraph 10 of the Complaint is admitted.

              11.         Paragraph 11 of the Complaint is denied as phrased.

              12.         Paragraph 12 of the Complaint is admitted.

              13.         Paragraph 13 of the Complaint is admitted.

              14.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 14 of the Complaint, and all such allegations are therefore denied.

              15.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 15 of the Complaint, and all such allegations are therefore denied.

              16.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 16 of the Complaint, and all such allegations are therefore denied.

              17.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 17 of the Complaint, and all such allegations are therefore denied.

              18.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 18 of the Complaint, and all such allegations are therefore denied.

              19.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 19 of the Complaint, and all such allegations are therefore denied.

              20.         Paragraph 20 of the Complaint is denied.

              21.         In response to paragraph 21 of the Complaint, it is admitted that occupants of units

   are permitted to have one pet dog per unit subject to various rules, regulations, limitations and

   requirements. Paragraph 21 is otherwise denied as phrased.

              22.         Paragraph 22 of the Complaint is denied.

              23.         Paragraph 23 of the Complaint is denied, including all its subparts.

              24.         Paragraph 24 of the Complaint is denied.
                                                                            2
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 3 of 10
                                                                                                     CASE NO.: 0:20-cv-60285-AHS


              25.         In response to Paragraph 25 of the Complaint it is admitted that Maria Cristina Scott

   filed an application dated September 22, 2019. Paragraph 25 is otherwise denied.

              26.         Paragraph 26 of the Complaint is denied as phrased.

              27.         In response to paragraph 27 of the Complaint the Defendant states that the letter in

   question speaks for itself, including the complete context of the document. To the extent any

   further response is needed, paragraph 27 is denied as phrased.

              28.         Paragraph 28 of the Complaint is denied.

              29.         Paragraph 29 of the Complaint is denied.

              30.         Paragraph 30 of the Complaint is denied.

              31.         Paragraph 31 of the Complaint is denied.

              32.         In response to paragraph 32 of the Complaint the Defendant states that the letter in

   question speaks for itself, including the complete context of the document. To the extent any

   further response is needed, paragraph 32 is denied as phrased.

              33.         In response to paragraph 33 of the Complaint the Defendant states that the letter in

   question speaks for itself, including the complete context of the document. To the extent any

   further response is needed, paragraph 33 is denied as phrased.

              34.         In response to paragraph 34 of the Complaint the Defendant states that the letter in

   question speaks for itself, including the complete context of the document. To the extent any

   further response is needed, paragraph 34 is denied as phrased.

              35.         Paragraph 35 of the Complaint is denied as phrased.

              36.         Paragraph 36 of the Complaint is denied.

              37.         Paragraph 37 of the Complaint is denied.

              38.         Paragraph 38 of the Complaint is denied.

              39.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 39 of the Complaint, and all such allegations are therefore denied.
                                                                            3
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 4 of 10
                                                                                                     CASE NO.: 0:20-cv-60285-AHS


              40.         In response to paragraph 40 of the Complaint, the Defendant admits that Exhibit 1-

   5 consists of a letter dated November 7, 2019, with some attached materials. Paragraph 40 is

   otherwise denied.

              41.         Paragraph 41 of the Complaint is denied.

              42.         Paragraph 42 of the Complaint is denied as phrased.

              43.         Paragraph 43 of the Complaint is denied as phrased.

              44.         Paragraph 44 of the Complaint is denied as phrased.

              45.         Paragraph 45 of the Complaint is denied as phrased.

              46.         The Defendant lacks sufficient knowledge to admit or deny the allegations in the

   first sentence of paragraph 46 of the Complaint, and all such allegations are therefore denied. In

   response to the remaining portions of paragraph 46 of the Complaint the Defendant states that the

   letter in question speaks for itself, including the complete context of the document. To the extent

   any further response is needed, paragraph 46 is denied as phrased.

              47.         Paragraph 47 of the Complaint is denied as phrased.

              48.         In response to paragraph 48 of the Complaint the Defendant states that the letter in

   question speaks for itself, including the complete context of the document. To the extent any

   further response is needed, paragraph 48 is denied as phrased.

              49.         In response to paragraph 49 of the Complaint the Defendant states that the letter in

   question speaks for itself, including the complete context of the document. To the extent any

   further response is needed, paragraph 49 is denied as phrased.

              50.         Paragraph 50 of the Complaint is denied.

              51.         Paragraph 51 of the Complaint is denied.

              52.         Paragraph 52 of the Complaint is denied as phrased.

              53.         Paragraph 53 of the Complaint is denied.

              54.         Paragraph 54 of the Complaint is denied.
                                                                            4
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 5 of 10
                                                                                                     CASE NO.: 0:20-cv-60285-AHS


              55.         Paragraph 55 of the Complaint is denied.

              56.         Paragraph 56 of the Complaint is denied.

              57.         Paragraph 57 of the Complaint is denied.

              58.         Paragraph 58 of the Complaint is denied.

              59.         Paragraph 59 of the Complaint is denied.

              60.         Paragraph 60 of the Complaint is denied.

              61.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 61 of the Complaint, and all such allegations are therefore denied.

              62.         Paragraph 62 of the Complaint is denied.

              63.         Paragraph 63 of the Complaint is denied.

              64.         Paragraph 64 of the Complaint is denied.

              65.         Paragraph 65 of the Complaint is denied. To the extent their fair housing claim

   requires as a condition precedent that the Plaintiffs first seek administrative relief, they have failed

   to do so and are thereby precluded from asserting these claims.

              66.         The Defendant adopts its responses to paragraphs 1 through 65 of the Complaint.

              67.         Paragraph 67 of the Complaint is Plaintiffs’ commentary on the FHA, and no

   further response is needed. To the extent a response to paragraph 67 is required, it is denied as

   phrased.

              68.         Paragraph 68 of the Complaint is denied.

              69.         Paragraph 69 of the Complaint is denied.

              70.         Paragraph 70 of the Complaint is denied.

              71.         Paragraph 71 of the Complaint is denied.

              72.         Paragraph 72 of the Complaint is denied.

              73.         Paragraph 73 of the Complaint is denied.

              74.         Paragraph 74 of the Complaint is denied.
                                                                            5
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 6 of 10
                                                                                                     CASE NO.: 0:20-cv-60285-AHS


              75.         Paragraph 75 of the Complaint is denied.

              76.         The Defendant adopts its responses to paragraphs 1 through 65 of the Complaint.

              77.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 77 of the Complaint, and all such allegations are therefore denied.

              78.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 78 of the Complaint, and all such allegations are therefore denied.

              79.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 79 of the Complaint, and all such allegations are therefore denied.

              80.         Paragraph 80 of the Complaint is denied as phrased.

              81.         Paragraph 81 of the Complaint is denied.

              82.         Paragraph 82 of the Complaint is denied.

              83.         Paragraph 83 of the Complaint is denied.

              84.         Paragraph 84 of the Complaint is denied.

              85.         Paragraph 85 of the Complaint is denied as phrased.

              86.         Paragraph 86 of the Complaint is Plaintiffs’ commentary on the FHA, and no

   further response is needed. To the extent a response to paragraph 86 is required, it is denied as

   phrased.

              87.         Paragraph 87 of the Complaint is Plaintiffs’ commentary on the FHA, and no

   further response is needed. To the extent a response to paragraph 87 is required, it is denied as

   phrased.

              88.         Paragraph 88 of the Complaint is denied.

              89.         Paragraph 89 of the Complaint is denied.

              90.         Paragraph 90 of the Complaint is denied.

              91.         Paragraph 91 of the Complaint is denied.

              92.         Paragraph 92 of the Complaint is denied.
                                                                            6
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 7 of 10
                                                                                                     CASE NO.: 0:20-cv-60285-AHS


              93.         The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 93 of the Complaint, and all such allegations are therefore denied.

              94.         Paragraph 94 of the Complaint is denied.

              95.         Paragraph 95 of the Complaint is denied.

              96.         Paragraph 96 of the Complaint is denied.

              97.         Paragraph 97 of the Complaint is denied.

              98.         Paragraph 98 of the Complaint is denied.

              99.         Paragraph 99 of the Complaint is denied.

              100.        The Defendant adopts its responses to paragraphs 1 through 65 of the Complaint.

              101.        The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 101 of the Complaint, and all such allegations are therefore denied.

              102.        Paragraph 102 of the Complaint is denied.

              103.        Paragraph 103 of the Complaint is denied.

              104.        Paragraph 104 of the Complaint is denied.

              105.        Paragraph 105 of the Complaint is denied.

              106.        Paragraph 106 of the Complaint is denied.

              107.        Paragraph 107 of the Complaint is denied.

              108.        The Defendant adopts its responses to paragraphs 1 through 64 of the Complaint.

              109.        The Defendant lacks sufficient knowledge to admit or deny the allegations in

   paragraph 109 of the Complaint, and all such allegations are therefore denied.

              110.        Paragraph 110 of the Complaint is denied.

              111.        Paragraph 111 of the Complaint is denied.

              112.        Paragraph 112 of the Complaint is denied.

              113.        Any allegation in the Complaint that is not expressly admitted herein is denied.


                                                                            7
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 8 of 10
                                                                                                     CASE NO.: 0:20-cv-60285-AHS


              114.        As a first affirmative defense, the Defendant states that at all times it has acted

   reasonably under the circumstances and for legitimate purposes, pursuant to its reasonable and

   valid procedures for submission and consideration of requests for accommodation.

              115.        As a second affirmative defense, the Defendant states that at all times material to

   this claim its officers and directors had a fiduciary duty to the unit owners within Lime Bay,

   including to diligently enforce the rules and regulations of the Association. Those rules and

   regulations include pet restrictions on the presence, size, maintenance and behavior of dogs within

   Lime Bay. Failure to diligently enforce the rules could be held an abandonment or waiver of the

   rule. Therefore, the Association was required to establish that Plaintiffs’ two dogs were ESAs and

   not pets.

              116.        As a third affirmative defense, the Defendant states that the Plaintiffs are not

   entitled to relief herein because they failed to properly request a reasonable accommodation by

   their failure to cooperate in the Association’s consideration of the request for accommodation.

              117.        As a fourth affirmative defense, the Defendant states that the Plaintiffs waived any

   right to reasonable accommodation by their failure to provide information reasonably requested in

   conjunction with their request.

              118.        As a fifth affirmative defense, the Defendant states that the Plaintiffs are estopped

   to assert any right to reasonable accommodation because of their failure to timely and properly

   provide information reasonably requested in conjunction with their request.

              119.        As a sixth affirmative defense, the Defendant states that the accommodation

   requested by the Plaintiffs was unreasonable because the Plaintiff’s disabling condition could have

   been reasonably accommodated through means other than permitting a second dog in the unit,

   including one that is above the reasonable weight restriction in the Association’s rules and

   regulations.


                                                                            8
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 9 of 10
                                                                                                     CASE NO.: 0:20-cv-60285-AHS


              120.        As a seventh affirmative defense, the Defendant states that the Plaintiffs are

   precluded from recovery herein because they failed to proceed to closing on the purchase

   transaction in question.

              121.        As an eighth affirmative defense, the Defendant states that the Plaintiffs are

   precluded from recovery on their tortious interference claim because it was privileged or otherwise

   entitled to act in the Association’s interest when responding to the request for accommodation.

              122.        As a ninth affirmative defense, the Defendant states that Plaintiffs’ tortious

   interference claim is precluded because the Association has the right to screen proposed sales of

   units by virtue of the terms, conditions and covenants within its Declaration of Condominium, By-

   Laws and rules and regulations.

              123.         As a tenth affirmative defense, the Defendant states that the Plaintiffs are precluded

   from asserting or recovering punitive damages on their claim for tortious interference because they

   have not complied with § 768.72, Fla. Stat.

              124.        As an eleventh affirmative defense, the Defendant states that the Plaintiffs are not

   entitled to recover punitive damages because as a matter of law the Defendant’s actions are not of

   a nature that permits for such recovery.

              125.        The Defendant requests trial by jury for all issues so triable.




                                                                            9
                                                        COLE, SCOTT & KISSANE, P.A.
 COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 0:20-cv-60285-AHS Document 18 Entered on FLSD Docket 03/24/2020 Page 10 of 10
                                                                                                      CASE NO.: 0:20-cv-60285-AHS


                                                     CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on this 24th day of March 2020, a true and correct copy of the

    foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF, which

    will send notice of electronic filing to all counsel of record.


                                                                             COLE, SCOTT & KISSANE, P.A.
                                                                             Counsel for Defendant Lime Bay Condoinium, Inc. No. 4
                                                                             Cole, Scott & Kissane Building
                                                                             9150 South Dadeland Boulevard, Suite 1400
                                                                             P.O. Box 569015
                                                                             Miami, Florida 33256
                                                                             Telephone (305) 350-5338
                                                                             Facsimile (305) 373-2294
                                                                             Primary e-mail: edward.polk@csklegal.com
                                                                             Secondary e-mail: danise.townsend@csklegal.com

                                                                    By:
                                                                             s/   Edward S. Polk
                                                                             EDWARD S. POLK
                                                                             Florida Bar No.: 239860
    3131.0506-00/17720025




                                                                            10
                                                         COLE, SCOTT & KISSANE, P.A.
  COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
